COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher, and
                          Melissa Ronacher

Appellate case number:    01-14-00743-CV

Trial court case number: 2007-63130

Trial court:              234th District Court of Harris County

       This case involves an appeal from an “Order on Debtor’s Motion to Vacate,” signed on
August 7, 2014. Appellant, Julie Fischer, filed her notice of appeal on September 6, 2014. See
TEX. R. APP. P. 25.1, 26.1. The clerk’s record was filed on November 12, 2014. A reporter’s
record has not been filed.

        On October 14, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless she provided written
evidence that she had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by November 13, 2014, the Court
might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has
not adequately responded. Accordingly, the Court will consider and decide those issues or points
that do not require a reporter’s record for a decision. See id.

         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: January 8, 2015